F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                      UNITED STATES CO URT O F APPEALS
                                                                         May 22, 2007
                            FO R TH E TENTH CIRCUIT                   Elisabeth A. Shumaker
                                                                          Clerk of Court

    GREGORY J. BA RN ES,

                Plaintiff-Appellant,

    v.                                                    No. 06-3335
                                                  (D.C. No. 05-CV-1328-M LB)
    GENETIC TECHNOLOGIES, IN C.,                            (D . Kan.)

                Defendant-Appellee.



                             OR D ER AND JUDGM ENT *


Before M cCO NNELL, PO RFILIO, and BALDOCK , Circuit Judges.




         Plaintiff Gregory J. Barnes, appearing pro se, appeals from the district

court’s grant of summary judgment to defendant on the ground that the statute of

limitations had run on all of plaintiff’s claims before he filed suit. W e have

jurisdiction under 28 U.S.C. § 1291 and affirm.




*
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is
not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      Plaintiff filed suit on October 25, 2005, against defendant Genetic

Technologies, Inc. after he was adjudged in a paternity case to be the biological

father of a minor child and liable for child support and certain other expenses.

The district court liberally construed plaintiff’s complaint to assert claims for

fraud, misrepresentation, and either defamation or invasion of privacy. The court

determined that because the alleged torts occurred in Kansas, that Kansas law

applies. See Carolina Indus. Products, Inc. v. Learjet, Inc., 189 F. Supp. 2d 1147,

1163 n.12 (D. Kan. 2001). The court evaluated all of plaintiff’s claims and

determined that they are governed either by a one-year or a two-year statute of

limitations under Kansas law. The court set out the governing authorities in its

M emorandum and Order. See R., Doc. 96, at 7-8. The court concluded that the

undisputed facts show that defendant published its final DNA test results on

October 25, 2001, and that plaintiff was aware of the results by October 25 or 26,

2001. The court therefore concluded that the statute of limitations had run on all

of plaintiff’s claims before he filed suit in October 2005. The court entered

summary judgment for defendant and denied plaintiff’s subsequent motion for

reconsideration.

      “W e review a district court’s grant of summary judgment de novo.” Boyler

v. Cordant Techs., Inc., 316 F.3d 1137, 1138 (10th Cir. 2003). W e have reviewed

the parties’ materials in light of the applicable law. W e are unpersuaded by

plaintiff’s arguments that Kansas law provides a ten-year statute of limitations for

                                          -2-
fraud claims or that there is a factual issue as to when he was injured by

defendant’s DNA test results. W e affirm for substantially the same reasons

as those stated in the district court’s thorough M emorandum and Order of

August 14, 2006.

      A FFIR ME D.

                                                     Entered for the Court



                                                     M ichael W . M cConnell
                                                     Circuit Judge




                                         -3-